Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 185, 187, and 191 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain mutations referred to by position. A reference sequence is required to show the position/numbering the mutations refer to so as to be clear what the position corresponds to in a sequence. 
Claims 183 and 192 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Support for 100% is not seen by the examiner.
Applicant should point to support to overcome the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 181-182, 184-191, and 193 are rejected under 35 U.S.C. 103 as being unpatentable over Kramps et al. (WO2015024668), Aking et al. (US20120101148A1) and of Kwong et al. (USPGPubUS20160046675A1).
For claims 1, 187, and 191, Kramps et al. teach RSV F mRNA constructs for use as immunogens that the antigenic mRNA can comprise one or more RSV genes including F and G, that it is codon optimized, that it contains a 5 prime cap and poly A tail (claims 1-4). Kramps et al. also teach that adjuvants can be nanoparticles and can include lipids (page 66). For claims 186, 190, and 193, Kramps et al. also teach administration to induce an immune response (page 64). 
Kramps et al. does not teach the specific combination of lipids in the lipid nanoparticle or stabilized prefusion RSV F.
Aking et al. teach an improved lipid formulation to deliver an agent (para 52) for inducing an immune response (para 277) including RSV (para 282). The composition can comprise “A lipid formulation comprising 45-65% of cationic lipid of formula A, 5-10% of the neutral lipid, 25-40% of the sterol, and 0.5-5% of the PEG or PEG-modified lipid” (claim 1) and the sterol is cholesterol (claim 3).  The cationic lipid of formula A is 2,2-Dilinoleyl-4-dimethylaminoethyl-[1,3]-dioxolane (claim 6). The neutral lipid can be DSPC (para 138). The PEG modified lipid can be PEG2000-DMG (paras 63-66, 139, and example 5).
Kramps et al. and Aking et al. and do not teach stabilized re-fusion RSV F. 
Kwong et al. teach that RSV F can be stabilized by mutations. The recited mutations in claims 185, 187, and 193 are known in the art as DS-CAV1. See para 8 at the end. Kwong et al. reference does teach that the nucleic acid can be used that encodes the prefusion RSV F antigen and that it is used to generate the immune response (Example 9).
One of ordinary skill in the art at the effective time of filing would have known that prefusion RSV F protein makes a good antigen for RSV as taught by Kwong et al. and Kwong et al. teach how to make it stabilized. 
One of ordinary skill in the art at the effective time of filing would have known that certain modifications improve the stability and expression of mRNA and would have been motivated to use the modifications to improve the mRNA in vivo along with the lipid nanoparticle adjuvant as a delivery component.
Thus it would have been prima facie obvious before the effective time of filing to modify the particle of Kramps et al. with the lipid nanoparticle Aking et al. with the expectation of success knowing that the lipid nanoparticle of Aking et al. is known to be effective in invoking an immune response and then to modify the composition to use the stabilized prefusion RSV F of Kwong et al. with the expectation of success knowing that it is taught to be immunogenic (abstract) and stabilized (Figure 12). 
Applicant argues to the original 103 that the two main references are unrelated, that Kramps teach use of protamine as preferred, that Aking teach down regulating gene expression,  that Aking does not teach large nucleic acid delivery, that Kwong does not cure the deficiencies, that additionally arguers that Aking teach immunostimulatory oligonucleotides, and Kramps is complexed with protamine, and there is no expectation of success.  
Applicant’s arguments have been fully considered and not found persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The commonality of the first two references is the lipid particles as delivery composition and that RSV can be an antigen. 
The fact that Kramps et al. prefers protamine does not teach away from other formulations. Kramps et al. does not teach the other options will fail and thus, does not teach away. Kramps et al.
The Kwong et al. reference does teach that the nucleic acid can be used that encodes the prefusion RSV F antigen to generate the immune response (Example 9).
Aking et al. do not restrict size of nucleic acids, “, the invention provides methods of preparing these compositions, as well as methods of introducing nucleic acids into cells using these compositions, e.g., for the treatment of various disease conditions.” (para 2). The references are related as the Kramps uses lipid nanoparticles for delivery of mRNA and Aking provides a lipid particle formulation for delivering nucleic acid. Thus one of ordinary skill in the art at the effective time of filing would have had the expectation of success that nucleic acids can be delivered by lipid nanoparticles.
And as pointed out above, Kwong teach that the RSV F can be expressed and used as antigen, thus one of ordinary skill in the art at the effective time of filing would have had the expectation of success that the expressed proteins were immunogenic. 

Claims 183 and 192 are rejected under 35 U.S.C. 103 as being unpatentable over Kramps et al. (WO2015024668), Aking et al. (US20120101148A1) and of Kwong et al. (USPGPub20160046675) as applied to claims 1, 181-182, 184-191, and 193 above, and in view of Bancel et al. (U.S. Patent Application No. 2014/0193482).
Kramps et al., Aking et al. and Kwong et al. are discussed above.
Kramps et al., Aking et al. and Kwong et al. do not teach 1-methyl-pseudouradine modification. 
Bancel et al. teach that the modification, 1-methyl-pseudouridine, has been shown to convey added protection over the standard combination of 5-ethylcytidine/ pseudouridine explored by others resulting in twice as much protein and almost 150 fold reduction in immune activation (see paragraphs [1555] and [1557]). 
Bancel et al. do not place a limit on the percent% incorporated thus it encompasses 100%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RNA species of Kramps et al., Aking et al. and Kwong et al. to modify uracil residues with 1-methyl- pseudouradine as taught by Bancel et al. 
One would have been motivated to do so and there would have been a reasonable expectation of success given the findings of Bancel et al. outlined above that point to the improved results with 1-methyl-pseudouridine.
Applicant argues to the second 103 the claims were canceled.
Applicant’s arguments have been fully considered and not found persuasive. 
The rejection has been modified to reflect the claims as amended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                          

/Shanon A. Foley/             Primary Examiner, Art Unit 1648